       Case MDL No. 2286 Document 1085 Filed 12/01/20 Page 1 of 5
    Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 1 of 23


                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: MIDLAND CREDIT MANAGEMENT,
INC., TELEPHONE CONSUMER PROTECTION
ACT (TCPA) LITIGATION                                                                    MDL No. 2286



                                  (SEE ATTACHED SCHEDULE)



                               CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7−day period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the Southern District of California.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the Southern District of California with a stipulation or designation of the contents of the record to
be remanded.



                                                       FOR THE PANEL:

                  Dec 01, 2020
                                                       John W. Nichols
                                                       Clerk of the Panel
     Case MDL No. 2286 Document 1085 Filed 12/01/20 Page 2 of 5
  Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 2 of 23



IN RE: MIDLAND CREDIT MANAGEMENT,
INC., TELEPHONE CONSUMER PROTECTION
ACT (TCPA) LITIGATION                                                    MDL No. 2286



                             SCHEDULE FOR CRO


  TRANSFEREE            TRANSFEROR
DIST DIV. C.A.NO.     DIST DIV. C.A.NO.    CASE CAPTION
 CAS 3 16−03025       ALN 7 16−01353       Eaton et al v. Midland Credit Management Inc
 CAS 3 17−01242       ALN 7 17−00865       Prince v. Midland Funding LLC
                                           Natalie Huffman et al v. Midland Credit
 CAS   3   17−01015   CAC   2   17−01534   Managment, Inc.
 CAS   3   14−00381   CAE   1   13−01904   Quevedo v. Midland Credit Management, Inc.
 CAS   3   13−02882   CAE   2   13−02008   Roy v. Midland Credit Management, Inc.
 CAS   3   13−02010   CAN   3   13−00757   Doherty v. Midland Credit Management, Inc.
 CAS   3   15−00939   FLM   3   15−00202   Farley v. Midland Credit Management, Inc.
 CAS   3   14−00382   FLM   6   14−00024   Cooper v. Midland Credit Management, Inc.
 CAS   3   14−01337   FLM   6   14−00380   Jones v. Midland Credit Management, Inc.
 CAS   3   14−02881   FLM   6   14−01856   Love v. Midland Credit Management, Inc.
 CAS   3   15−00503   FLM   6   15−00108   Hall v. Midland Credit Management, Inc.
                                           Rumbough v. Capital One Bank (USA), N.A.
 CAS   3   15−02943   FLM   6   15−01878   et al
                                           Moya et al v. Midland Credit Management,
 CAS   3   14−02467   FLM   8   14−00845   Inc.
 CAS   3   14−01559   FLM   8   14−01349   Gruver v. Midland Credit Management, Inc.
 CAS   3   14−01960   FLM   8   14−01806   Valliere v. Midland Credit Management, Inc.
 CAS   3   15−00170   FLM   8   14−02907   Howard v. Midland Credit Management, Inc.
                                           Permenter v. Midland Credit Management,
 CAS   3   15−01644   FLM   8   15−01536   Inc.
 CAS   3   17−00504   FLM   8   17−00444   Lefler v. Midland Credit Management, Inc.
 CAS   3   17−00975   FLM   8   17−00736   Little v. Midland Credit Management, Inc.
 CAS   3   18−00019   FLM   8   17−02966   Christian v. Credit One Bank N.A. et al
                                           Lauderdale v. Midland Credit Management,
 CAS   3   18−00483   FLM   8   17−02967   Inc.
 CAS   3   15−01051   FLN   1   15−00054   Cray v. Midland Credit Management Inc
 CAS   3   13−01517   FLS   0   12−62370   Ferdarko v. Midland Credit Management, Inc.
 CAS   3   14−00240   FLS   0   13−62713   Akers v. Midland Funding, LLC et al
 CAS   3   14−00242   FLS   0   13−62715   Santamaria v. Midland Funding, LLC et al
                                           Ramcharitar et al v. Midland Credit
 CAS   3   17−00976   FLS   0   17−60506   Management, Inc.
 CAS   3   17−02522   FLS   0   17−62138   Negroni vs. Midland Credit Management, Inc.
 CAS   3   13−01519   FLS   2   13−14072   Manasse v. Midland Funding LLC et al
                                           Gilmore v. Midland Credit Management, Inc.
 CAS   3   14−00861   GAN   1   14−00351   et al
 CAS   3   17−00115   GAN   1   16−02588   Gilbert v. Midland Funding LLC
 CAS   3   11−02368   ILN   1   11−03104   Martin v. Midland Funding, LLC
    Case MDL No. 2286 Document 1085 Filed 12/01/20 Page 3 of 5
 Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 3 of 23
                    ILN 1 14−07165 Andrews     v. Midland Credit Management, Inc.
CAS 3 14−02506                        et al                      Opposed 11/30/2020
                                      Arora v. Midland Credit Management, Inc. et
CAS 3 15−01712      ILN 1 15−06109 al
                                          DOTSON v. MIDLAND CREDIT
CAS   3   14−01760   INS   1   14−00826   MANAGEMENT, INC.
CAS   3   14−01502   MIE   2   14−11783   Bretz v. Midland Credit Management Inc
CAS   3   14−01386   MIE   2   14−12083   Smith et al v. Midland Funding, LLC et al
CAS   3   15−02477    MN   0   15−03800   Johnson v. Encore Capital Group, Inc. et al
CAS   3   15−02282   MOE   4   15−00030   Basham v. Midland Funding, LLC et al
CAS   3   16−01362   MOW   4   16−00319   Cockman v. Midland Credit Management, Inc.
                                          Weisberger v. Midland Credit Management,
CAS   3   14−01336   NJ    3   14−01817   Inc.
                                          Benarroch v. Midland Credit Management,
CAS   3   14−01893   NJ    3   14−02880   Inc.
CAS   3   13−01478   NYN   5   13−00050   Goetz v. Midland Credit Management, Inc.
                                          McDonald v. Midland Credit Management,
CAS   3   14−00689   NYW   1   14−00089   Inc.
CAS   3   14−02151   NYW   1   14−00668   Shearer v. Midland Credit Management, Inc.
CAS   3   15−00222   NYW   1   15−00042   Glover v. Midland Credit Management, Inc.
CAS   3   14−01355   NYW   6   14−06117   Wentworth v. Midland Funding LLC
CAS   3   14−02909   NYW   6   14−06579   King v. Midland Credit Management, Inc.
CAS   3   16−01977   NYW   6   16−06484   Pugh v. Midland Credit Management, Inc.
CAS   3   17−00605    OR   3   16−02329   Spencer v. Midland Funding LLC et al
CAS   3   14−01950   PAE   2   14−02075   Hill v. Midland Credit Management, Inc.
CAS   3   17−00471   PAE   2   17−00352   Boyd et al v. Midland Funding LLC et al
CAS   3   17−00473   PAE   2   17−00359   Miller et al v. Midland Funding LLC et al
CAS   3   17−00472   PAE   2   17−00411   Colacchia et al v. Midland Funding LLC et al
CAS   3   17−00475   PAE   2   17−00666   Duval v. Midland Funding LLC et al
CAS   3   17−00476   PAE   2   17−00667   Cruz v. Midland Funding LLC et al
CAS   3   17−00482   PAE   2   17−00668   Avesian v. Midland Funding LLC et al
CAS   3   17−00479   PAE   2   17−00669   Morris v. Midland Funding LLC et al
CAS   3   17−00483   PAE   2   17−00670   Richino−Brown v. Midland Funding LLC et al
                                          Covington v. Midland Credit Management,
CAS   3   17−00784   TNW   2   17−02160   Inc.
CAS   3   15−00773   TXE   4   14−00414   Mack v. Midland Credit Management, Inc.
CAS   3   15−00774   TXE   4   14−00481   Mack v. Midland Credit Management, Inc.
CAS   3   15−00775   TXE   4   14−00578   Mack v. Midland Credit Management, Inc.
CAS   3   15−00776   TXE   4   14−00841   Mack v. Midland Credit Management, Inc.
CAS   3   15−00777   TXE   4   14−00843   Mack v. Midland Credit Management, Inc.
CAS   3   15−00783   TXE   4   15−00045   Mack v. Midland Credit Management, Inc.
CAS   3   15−00785   TXE   4   15−00048   Mack v. Midland Credit Management, Inc.
CAS   3   15−00723   TXE   4   15−00135   Mack v. Midland Credit Management, Inc.
CAS   3   15−00724   TXE   4   15−00136   Mack v. Midland Credit Management, Inc.
CAS   3   15−00725   TXE   4   15−00138   Mack v. Midland Credit Management, Inc.
CAS   3   15−00726   TXE   4   15−00139   Mack V Midland Credit Management
CAS   3   15−00728   TXE   4   15−00140   Mack V Midland Credit Management
CAS   3   15−00729   TXE   4   15−00141   Mack v. Midland Credit Management, Inc.
CAS   3   15−01784   TXE   4   15−00218   Mack v. Midland Credit Management, Inc.
CAS   3   15−01785   TXE   4   15−00219   Mack v. Midland Credit Management, Inc.
    Case MDL No. 2286 Document 1085 Filed 12/01/20 Page 4 of 5
 Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 4 of 23
CAS 3 15−01788 TXE 4 15−00234 Mack v. Midland Credit Management, Inc.
CAS 3 15−01789 TXE 4 15−00235 Mack v. Midland Credit Management, Inc.
CAS 3 15−01790 TXE 4 15−00251 Mack v. Midland Credit Management, Inc.
CAS 3 15−01796 TXE 4 15−00252 Mack v. Midland Credit Management, Inc.
CAS 3 15−01797 TXE 4 15−00306 Mack v. Midland Credit Management, Inc.
CAS 3 15−01798 TXE 4 15−00309 Mack v. Midland Credit Management, Inc.
CAS 3 15−01799 TXE 4 15−00317 Mack v. Midland Credit Management, Inc.
CAS 3 15−01801 TXE 4 15−00318 Mack v. Midland Credit Management, Inc.
CAS 3 15−01803 TXE 4 15−00329 Mack v. Midland Credit Management, Inc.
CAS 3 15−01805 TXE 4 15−00330 Mack v. Midland Credit Management, Inc.
CAS 3 15−01807 TXE 4 15−00443 Mack v. Midland Credit Management, Inc.
CAS 3 15−01806 TXE 4 15−00444 Mack v. Midland Credit Management, Inc.
CAS 3 15−01808 TXE 4 15−00466 Mack v. Midland Credit Management, Inc.
CAS 3 15−01809 TXE 4 15−00467 Mack v. Midland Credit Management, Inc.
CAS 3 15−01810 TXE 4 15−00479 Mack v. Midland Credit Management, Inc.
CAS 3 15−01811 TXE 4 15−00481 Mack v. Midland Credit Management, Inc.
CAS 3 15−02226 TXE 4 15−00607 Mack v. Midland Credit Management, Inc.
CAS 3 15−02228 TXE 4 15−00610 Mack v. Midland Credit Management, Inc.
CAS 3 15−02229 TXE 4 15−00611 Mack v. Midland Credit Management, Inc.
CAS 3 15−02231 TXE 4 15−00612 Mack v. Midland Credit Management, Inc.
CAS 3 15−02250 TXE 4 15−00622 Mack v. Midland Credit Management, Inc.
CAS 3 15−02251 TXE 4 15−00623 Mack v. Midland Credit Management, Inc.
CAS 3 15−02252 TXE 4 15−00629 Mack v. Midland Credit Management, Inc.
CAS 3 15−02253 TXE 4 15−00630 Mack v. Midland Credit Management, Inc.
CAS 3 15−02337 TXE 4 15−00645 Mack v. Midland Credit Management, Inc.
CAS 3 15−02333 TXE 4 15−00646 Mack v. Midland Credit Management, Inc.
CAS 3 15−02331 TXE 4 15−00647 Mack v. Midland Credit Management, Inc.
CAS 3 15−02332 TXE 4 15−00648 Mack v. Midland Credit Management, Inc.
CAS 3 15−02330 TXE 4 15−00649 Mack v. Midland Credit Management, Inc.
CAS 3 15−02335 TXE 4 15−00650 Mack v. Midland Credit Management, Inc.
CAS 3 15−02418 TXE 4 15−00664 Mack v. Midland Credit Management, Inc.
CAS 3 15−02421 TXE 4 15−00665 Mack v. Midland Credit Management, Inc.
CAS 3 15−02422 TXE 4 15−00666 Mack v. Midland Credit Management, Inc.
CAS 3 15−02423 TXE 4 15−00667 Mack v. Midland Credit Management, Inc.
CAS 3 15−02525 TXE 4 15−00685 Mack v. Midland Credit Management, Inc.
CAS 3 15−02527 TXE 4 15−00686 Mack v. Midland Credit Management, Inc.
CAS 3 15−02528 TXE 4 15−00687 Mack v. Midland Credit Management, Inc.
CAS 3 15−02529 TXE 4 15−00688 Mack v. Midland Credit Management, Inc.
CAS 3 15−02639 TXE 4 15−00711 Mack v. Midland Credit Management, Inc.
CAS 3 15−02641 TXE 4 15−00712 Mack v. Midland Credit Management, Inc.
CAS 3 15−02643 TXE 4 15−00721 Mack v. Midland Credit Management, Inc.
CAS 3 15−02644 TXE 4 15−00722 Mack v. Midland Credit Management, Inc.
CAS 3 15−02645 TXE 4 15−00733 Mack v. Midland Credit Management, Inc.
CAS 3 15−02646 TXE 4 15−00734 Mack v. Midland Credit Management, Inc.
CAS 3 15−02647 TXE 4 15−00740 Mack v. Midland Credit Management, Inc.
CAS 3 15−02648 TXE 4 15−00741 Mack v. Midland Credit Management, Inc.
CAS 3 15−02649 TXE 4 15−00754 Mack v. Midland Credit Management, Inc.
CAS 3 15−02650 TXE 4 15−00755 Mack v. Midland Credit Management, Inc.
CAS 3 15−02651 TXE 4 15−00756 Mack v. Midland Credit Management, Inc.
    Case MDL No. 2286 Document 1085 Filed 12/01/20 Page 5 of 5
 Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 5 of 23
CAS 3 15−02653 TXE 4 15−00757 Mack v. Midland Credit Management, Inc.
CAS 3 15−02822 TXE 4 15−00769 Mack v. Midland Credit Management, Inc.
CAS 3 15−02823 TXE 4 15−00770 Mack v. Midland Credit Management, Inc.
CAS 3 15−02827 TXE 4 15−00771 Mack v. Midland Credit Management, Inc.
CAS 3 15−02830 TXE 4 15−00772 Mack v. Midland Credit Management, Inc.
CAS 3 15−02831 TXE 4 15−00774 Mack v. Midland Credit Management, Inc.
CAS 3 15−02832 TXE 4 15−00775 Mack v. Midland Credit Management, Inc.
CAS 3 15−02834 TXE 4 15−00776 Mack v. Midland Credit Management, Inc.
CAS 3 15−02835 TXE 4 15−00777 Mack v. Midland Credit Management, Inc.
CAS 3 15−02858 TXE 4 15−00797 Mack v. Midland Credit Management, Inc.
CAS 3 16−00061 TXE 4 15−00832 Mack v. Midland Credit Management, Inc.
CAS 3 16−00062 TXE 4 15−00833 Mack v. Midland Credit Management, Inc.
CAS 3 16−00131 TXE 4 15−00834 Mack v. Midland Credit Management, Inc.
CAS 3 16−00132 TXE 4 15−00835 Mack v. Midland Credit Management, Inc.
CAS 3 16−00265 TXE 4 15−00862 Mack v. Midland Credit Management, Inc.
CAS 3 16−00266 TXE 4 15−00863 Mack v. Midland Credit Management, Inc.
CAS 3 16−00267 TXE 4 15−00864 Mack v. Midland Credit Management, Inc.
CAS 3 16−00269 TXE 4 15−00865 Mack v. Midland Credit Management, Inc.
CAS 3 16−00271 TXE 4 15−00871 Mack v. Midland Credit Management, Inc.
CAS 3 16−00272 TXE 4 15−00872 Mack v. Midland Credit Management, Inc.
CAS 3 16−00273 TXE 4 15−00873 Mack v. Midland Credit Management, Inc.
CAS 3 16−00274 TXE 4 15−00874 Mack v. Midland Credit Management, Inc.
CAS 3 16−00334 TXE 4 16−00002 Mack v. Midland Credit Management, Inc.
CAS 3 16−00335 TXE 4 16−00003 Mack v. Midland Credit Management, Inc.
CAS 3 16−00336 TXE 4 16−00004 Mack v. Midland Credit Management, Inc.
CAS 3 16−00340 TXE 4 16−00005 Mack v. Midland Credit Management, Inc.
CAS 3 16−00341 TXE 4 16−00006 Mack v. Midland Credit Management, Inc.
CAS 3 16−00342 TXE 4 16−00007 Mack v. Midland Credit Management, Inc.
CAS 3 16−00343 TXE 4 16−00008 Mack v. Midland Credit Management, Inc.
CAS 3 16−00350 TXE 4 16−00009 Mack v. Midland Credit Management, Inc.
CAS 3 16−00351 TXE 4 16−00010 Mack v. Midland Credit Management, Inc.
CAS 3 16−00352 TXE 4 16−00012 Mack v. Midland Credit Management, Inc.
CAS 3 16−00353 TXE 4 16−00013 Mack v. Midland Credit Management, Inc.
CAS 3 16−00354 TXE 4 16−00014 Mack v. Midland Credit Management, Inc.
CAS 3 16−00356 TXE 4 16−00015 Mack v. Midland Credit Management, Inc.
CAS 3 16−00357 TXE 4 16−00016 Mack v. Midland Credit Management, Inc.
CAS 3 16−00358 TXE 4 16−00018 Mack v. Midland Credit Management, Inc.
CAS 3 16−00359 TXE 4 16−00020 Mack v. Midland Credit Management, Inc.
CAS 3 16−00360 TXE 4 16−00021 Mack v. Midland Credit Management, Inc.
CAS 3 16−00361 TXE 4 16−00022 Mack v. Midland Credit Management, Inc.
CAS 3 16−00362 TXE 4 16−00023 Mack v. Midland Credit Management, Inc.
CAS 3 16−00363 TXE 4 16−00024 Mack v. Midland Credit Management, Inc.
CAS 3 15−00234 TXN 3 14−03661 Gaddis v. Midland Credit Management Inc
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                                Document 1085-1
                                         829 Filed
                                                Filed
                                                   11/20/20
                                                      12/01/20PageID.6377
                                                                Page 1 of 18Page 1 of 18
          Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 6 of 23

 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                                   Case No. 11-md-2286-MMA (MDD)
     MANAGEMENT, INC., TELEPHONE
12
     CONSUMER PROTECTION ACT                                 AMENDED ORDER SUGGESTING
13   LITIGATION                                              REMAND1
14
15
16
17
18
19          In this multidistrict litigation (“MDL”), the motion for summary judgment deadline
20   has lapsed without a party filing such motion and there does not appear to be any pending
21   common discovery to be produced. See Doc. No. 827. Accordingly, the Court sua
22   sponte finds that coordinated or consolidated pretrial proceedings have been exhausted.
23   For the reasons set forth below and pursuant to United States Judicial Panel on
24   Multidistrict Litigation (“Panel or JPML”) Rule 10.1(b)(i), the Court respectfully
25
26
27   1
      The Court issues this amended order for the sole purpose of addressing clerical errors regarding the list
     of member cases at the end of this order at the request of the United States Judicial Panel on
28   Multidistrict Litigation. There are no substantive changes to the original order.

                                                         1
                                                                                        11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                                Document 1085-1
                                         829 Filed
                                                Filed
                                                   11/20/20
                                                      12/01/20PageID.6378
                                                                Page 2 of 18Page 2 of 18
          Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 7 of 23

 1   SUGGESTS that the Panel REMAND all member cases within this MDL to their
 2   originating transferor districts.
 3                                             I. BACKGROUND
 4          The member Plaintiffs in this MDL generally allege that Defendants Midland
 5   Funding LLC, Midland Credit Management, Inc., and Encore Capital Group, Inc.
 6   (collectively, “Defendants”), violated the rights of plaintiffs and other unnamed class
 7   members by illegally making debt collection calls to them, through use of an automated
 8   dialing system, on their cell phones without the debtors’ consent in violation of the
 9   Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”).2 See In re:
10   Midland Credit Mgmt., Inc., Tel. Consumer Prot. Act Litig., 818 F. Supp. 2d 1377 (U.S.
11   Jud. Pan. Mult. Lit. 2011); see also Doc. No. 1.3 Originating in 2011, the MDL was
12   initially comprised of four member actions, all purported class actions. See Doc. No. 1 at
13   3. Two actions were originally filed in the Southern District of California: Robinson v.
14   Midland Funding, LLC, No. 10-cv-02261 (S.D. Cal.) and Tovar v. Midland Credit
15   Management, No. 10-cv-02600 (S.D. Cal.). The other two actions were filed in the
16   Northern District of Illinois: Martin v. Midland Funding, LLC, No. 11-cv-03104 (N.D.
17   Ill.) and Scardina v. Midland Credit Management, Inc., No. 11-cv-03149 (N.D. Ill.). See
18   id. This MDL now consists of approximately sixty-five4 member actions, transferred
19   from district courts throughout the United States.
20          In December 2016, the Court entered an amended order granting final approval to
21   the nationwide class-action settlement between then-lead Plaintiffs, class members, and
22
23
     2
       The TCPA prohibits making “any call . . . using any automatic telephone dialing system . . . to any
24   telephone number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).
25   3
      All citations refer to the pagination assigned by the CM/ECF system. All docket references refer to the
26   docket of this action unless otherwise noted.

27   4
      This number does not include all of pro se Plaintiff David E. Mack’s 106 related member cases. The
     Court previously sua sponte consolidated his 106 member cases under one case number, 15-cv-723-
28   MMA (MDD). See Doc. No. 572.

                                                         2
                                                                                       11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                                Document 1085-1
                                         829 Filed
                                                Filed
                                                   11/20/20
                                                      12/01/20PageID.6379
                                                                Page 3 of 18Page 3 of 18
          Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 8 of 23

 1   Defendants—for a class period from November 2, 2006 through August 31, 2014. See
 2   Doc. No. 434. The settlement resolved only eight member cases. See id. at 25. Several
 3   member Plaintiffs opted out of the class and other member Plaintiffs alleged receiving
 4   autodialed telephone calls from Defendants on or after September 1, 2014.
 5         In October 2017, Plaintiffs Curtis Bentley and William Baker filed a consolidated
 6   amended complaint with class allegations involving calls after September 1, 2014. See
 7   Doc. No. 538. Defendants answered the consolidated amended complaint in December
 8   2017. See Doc. No. 549. The Court struck Fair Debt Collection Practices Act claims
 9   from the Consolidated Amended Complaint, Doc. No. 569, and stayed “all non-TCPA
10   causes of action in all member cases pending remand of those cases to their original
11   districts or resolution of this MDL,” Doc. No. 571 at 2.
12         In January 2018, the Court ordered Defendants to respond to every member case
13   complaint to initiate discovery. See Doc. No. 562. Further, at this Court’s suggestion,
14   the Panel suspended JPML Rule 7.1(a) to bar further tag along cases from being
15   transferred into the MDL. See JPML MDL No. 2286, Doc. No. 1074. Following an
16   initial case management conference in April 2018, see Doc. No. 587, the Court ordered
17   the parties to complete their Rule 26(f) conference and submit their Rule 26(f)(3)
18   discovery plan, see Doc. No. 591. In August 2018, the parties filed a joint motion to
19   implement a plaintiff questionnaire, a protective order, and to provide for certain
20   preliminary discovery. See Doc. No. 603. The Magistrate Judge ordered any objecting
21   Plaintiff to file objections to the questionnaire, see Doc. No. 604, and no Plaintiff
22   objected, see Doc. No. 608 at 1. In September 2018, the Magistrate Judge issued an
23   order granting the joint motion implementing the questionnaire process and production
24   from Defendants. See id.
25         In December 2018, the Court permitted lead Plaintiffs Bentley and Baker to file a
26   Second Consolidated Complaint and to add Emir Fetai as an additional lead Plaintiff. See
27   Doc. Nos. 650, 651. In January 2019, the Court ordered lead Plaintiffs Baker and
28

                                                   3
                                                                              11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                                Document 1085-1
                                         829 Filed
                                                Filed
                                                   11/20/20
                                                      12/01/20PageID.6380
                                                                Page 4 of 18Page 4 of 18
          Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 9 of 23

 1   Bentley to arbitration and stayed their individual member cases. See Doc. No. 669 at 17–
 2   18. However, the Court allowed Fetai and his putative class to proceed. See id. at 18.
 3         In June 2019, the Magistrate Judge found that sufficient time had passed for the
 4   Plaintiff questionnaire process to be completed and moved to the deposition phase of
 5   discovery. See Doc. No. 689 at 1. The Magistrate Judge ordered the parties to file a joint
 6   status report regarding discovery and expected “confirmation that the questionnaire and
 7   responsive discovery process [was] complete.” Id. at 1. He also ordered the parties to
 8   meet and confer regarding a joint discovery plan and a proposed scheduling order for this
 9   phase of discovery, a summary judgment motion deadline, and class certification motion
10   deadline. See id. at 2.
11         On September 4, 2019 and following the filing of the status reports, the Magistrate
12   Judge issued an order setting discovery deadlines and limitations on discovery. See Doc.
13   No. 702. Among other things, the order provided for the deposition of lead Plaintiff in
14   the class action by October 25, 2019; the Rule 30(b)(6) deposition of Defendants by lead
15   Plaintiff regarding calling technologies and practices after September 1, 2014, by
16   November 22, 2019; the issuance of subpoenas to cellular carriers by individual
17   Plaintiffs; certain meet and confer requirements regarding other depositions pertinent to
18   the post-September 1, 2014 Plaintiffs; and depositions and disputes regarding pre-
19   September 1, 2014 Plaintiffs. See id. at 8–9. Additionally, to address the lack of a
20   procedure for Plaintiffs having concerns regarding Plaintiff-specific discovery provided
21   by Defendants, the Magistrate Judge ordered Defendants to file a report containing the
22   list of member cases alleging calls before September 1, 2014; indicating the counsel
23   responsible for responding to individual Plaintiffs to discuss discovery concerns and
24   settlement; and indicating the counsel responsible for responding to individual Plaintiffs
25   regarding “[P]laintiff-specific discovery provided by Defendants during the questionnaire
26   process.” Id. at 7. The Court ordered Plaintiffs who remained dissatisfied with
27   Defendants’ production to bring the discovery dispute by December 2, 2019 and further
28   ordered the parties to meet and confer “regarding calling technologies and practices

                                                  4
                                                                            11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6381
                                                               Page 5 of 18Page 5 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 10 of 23

 1   during relevant time periods preceding September 1, 2014.” Id. at 9. Finally, the court
 2   provided that “[a]ny motion for class certification and any motion for summary judgment
 3   must be filed no later than January 24, 2020.” Id.
 4         On December 16, 2019, the Magistrate Judge issued two discovery orders. See
 5   Doc. Nos. 725, 726. In the first order, Plaintiffs Nicholas Martin and Jeremy Johnson,
 6   sought to depose Defendants regarding calling practices and policies prior to September
 7   1, 2014. See Doc. No. 725 at 1. The Magistrate Judge granted the motion; limited the
 8   deposition to the periods January 1, 2008 through November 24, 2008, and January 1,
 9   2013 through March 1, 2014; and ordered that the deposition occur no later than January
10   31, 2020—provided that Plaintiffs’ counsel made arrangements for other relevant
11   Plaintiffs to attend in person or remotely and suggest questions to counsel taking the
12   deposition. See id. at 2–3. Plaintiffs took the deposition on January 28, 2020. See Doc.
13   No. 803 at 5. In the second order, lead Plaintiff Fetai and fourteen fellow member
14   Plaintiffs sought to depose two third parties—Alfred Collins and Noble Systems—and
15   Defendants regarding calling technologies and practices for calls made prior to
16   September 4, 2014. See Doc. Nos. 715 at 2, 7; Doc. No 726 at 1. The Magistrate Judge
17   granted the order. See Doc. No. 726. The court allowed for the deposition of Defendants
18   as provided in the first order. See id. at 5–7. The Court further ordered that “corporate
19   deposition of Noble Systems Corporation must be obtained no later than January 31,
20   2020 and the deposition of Mr. Collins must be obtained no later than February 14,
21   2020.” Id. at 6. In addition to setting expert discovery deadlines, the Magistrate Judge
22   provided that “[a]ny motion for class certification and any motion for summary judgment
23   must be filed no later than June 12, 2020.” Id. at 7. However, “[t]he depositions of
24   Noble Systems and Mr. Collins did not proceed[,] and no party asked that the dates for
25   those depositions be extended.” Doc. No. 811 at 6.
26         On January 7, 2020, Plaintiffs Martin and Johnson and Defendants stipulated that
27   the deposition of Defendants regarding pre-September 1, 2014 calling practices and
28   policies would not be limited as provided in the court’s order (Doc. No. 725) but would

                                                  5
                                                                            11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6382
                                                               Page 6 of 18Page 6 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 11 of 23

 1   cover the entire pre-September 1, 2014 period. See Doc. No. 745. On January 31, 2020,
 2   the Magistrate Judge granted in part Plaintiff Arora’s motion to compel additional
 3   production from Defendants regarding call recording policies and proceedings. See Doc.
 4   No. 754 at 3, 4; see also Doc. Nos. 737, 741, 753.
 5         On April 27, 2020, the Magistrate Judge granted Plaintiffs Martin and Johnson and
 6   Defendants’ joint motion stating their agreement that certain written discovery requests
 7   were deemed served on Defendants, who agreed to accept service while reserving their
 8   rights to object under the Federal Rules of Civil Procedure. See Doc. No. 773 at 3; Doc.
 9   No. 776 at 2.
10         No party filed a motion for class certification or motion for summary judgment.
11   No party moved to extend the time to file such motions. However, on June 12, 2020,
12   lead Plaintiff Fetai and Defendants filed a joint notice of settlement. See Doc. No. 780.
13   On June 29, 2020, the Court held a telephonic status conference to determine the status of
14   the MDL as to the remaining member cases. See Doc. Nos. 782, 789. After the status
15   conference, the Magistrate Judge ordered that “any discovery dispute regarding the April
16   27, 2020 discovery order (Doc. No. 776) be brought to the Court’s attention on or before
17   July 15, 2020” and “[a]ny request for additional discovery must also be filed on or before
18   July 15, 2020.” Doc. No. 793 at 2.
19         On July 2, 2020, in response to a joint motion to dismiss, the Court dismissed
20   Bentley’s and Baker’s member cases. See Doc. No. 795. In the same order, the Court
21   also dismissed Fetai’s claims based on lack of jurisdiction. See id.
22         Meanwhile, Arora sought leave to obtain discovery and take depositions. See Doc.
23   No. 790. Specifically, Arora sought “to take a deposition of Noble Systems regarding
24   Noble dialers utilized by Defendants prior to Sept 1, 2014 and, if necessary, also
25   propound written discovery on it.” Id. at 2. Martin, Johnson, and other member
26   Plaintiffs then sought scheduling order changes and further discovery. First, they moved
27   to amend the scheduling order to extend fact discovery, expert discovery, Daubert
28   motion, and dispositive motion deadlines. See Doc. No. 801. Second, they and

                                                  6
                                                                            11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6383
                                                               Page 7 of 18Page 7 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 12 of 23

 1   Defendants filed a joint motion to determine a discovery dispute. See Doc. No. 802.
 2   Plaintiffs sought leave to compel further responses to interrogatories and requests for
 3   production. See id. Third, Plaintiffs also sought “leave to take the Fed. R. Civ. P.
 4   30(b)(6) depositions of Defendants’ dialer providers Noble, Aspect (f/k/a Davox) and
 5   Livevox, Midland employees involved with its dialers Mike Aronson and Kevin
 6   McLaughlin, whistleblower Alfred Collins, and individuals listed in Collins’ complaint
 7   against Midland.” Doc. No. 803 at 4.
 8             The Magistrate Judge ruled on these motions in two orders. See Doc. Nos. 811,
 9   812. In the first order, the Magistrate Judge denied Plaintiffs’ motion to amend the
10   scheduling order because Plaintiffs “were not diligent in pursuing fact or expert
11   discovery, in seeking extensions of deadlines or in seeking clarification of the Court’s
12   Orders regarding discovery.” Doc. No. 811 at 8. As to the summary judgment deadline
13   specifically, the Magistrate Judge found that “Plaintiffs have not demonstrated good
14   cause to extend the summary judgment deadline.” Id. at 9. “In light of the Court’s ruling
15   declining to extend the discovery deadline,” the Magistrate Judge denied Arora’s and
16   Martin, Johnson, and other member Plaintiffs’ motions requesting leave to take
17   depositions and discovery of third parties. Id. In the second order, the Magistrate Judge
18   denied Plaintiffs’ motion to compel further responses to the interrogatories and requests
19   for production but ordered Defendants to provide responsive information to a few
20   requests for production. See Doc. No. 812 at 14.
21             After the Magistrate Judge issued these two orders, member Plaintiffs filed two
22   timely objections. See Doc. Nos. 815, 821; see also Doc. No. 820. Arora objected to the
23   Magistrate Judge’s “Order (Doc 811) denying Plaintiff’s requests to take deposition and
24   discovery of Noble Systems (Doc 790).” Doc. No. 815 at 1. Martin, Johnson, and
25   several others5 (collectively, “Martin, et al.”) objected to the Magistrate Judge’s order
26
27
28   5
         The full list of member Plaintiffs that join the motion is located at Doc. No. 821 at 13–16.

                                                            7
                                                                                           11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6384
                                                               Page 8 of 18Page 8 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 13 of 23

 1   (Doc. No. 812) denying Plaintiffs’ request to compel written discovery. See Doc. No.
 2   821 at 3, 6, 13. Specifically, Martin, et al. objected to the Magistrate Judge denying their
 3   motion to compel requests for production numbered 14, 18, and 19. See id. The Court
 4   overruled both objections. See Doc. No. 827. The Court now finds and respectfully
 5   suggests that remand of the remaining member cases is appropriate.
 6                                      II. LEGAL STANDARD
 7         Pursuant to 28 U.S.C. § 1407,
 8
 9         [e]ach action so transferred shall be remanded by the panel at or before the
           conclusion of such pretrial proceedings to the district from which it was
10
           transferred unless it shall have been previously terminated: Provided,
11         however, That the panel may separate any claim, cross-claim, counter-claim,
           or third-party claim and remand any of such claims before the remainder of
12
           the action is remanded.
13
14   28 U.S.C. § 1407(a). The same statute permits the Panel to “prescribe rules for the
15   conduct of its business not inconsistent with Acts of Congress and the Federal Rules of
16   Civil Procedure.” Id. § 1407(f). The Rules of Procedure of the United States Judicial
17   Panel on Multidistrict Litigation provide such additional procedural details:
18
19         (b) Initiation of Remand. Typically, the transferee judge recommends
           remand of an action, or a part of it, to the transferor court at any time by
20
           filing a suggestion of remand with the Panel. However, the Panel may
21         remand an action or any separable claim, cross-claim, counterclaim or third-
           party claim within it, upon
22
23                (i) the transferee court’s suggestion of remand,
                  (ii) the Panel’s own initiative by entry of an order to show cause, a
24
                  conditional remand order or other appropriate order, or
25                (iii) motion of any party.
26
27   J.P.M.L. R. 10.1(b) (emphasis added).
28

                                                  8
                                                                             11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD
            Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6385
                                                               Page 9 of 18Page 9 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 14 of 23

 1          “In considering the question of remand, the Panel has consistently given great
 2   weight to the transferee judge’s determination that remand of a particular action at a
 3   particular time is appropriate because the transferee judge, after all, supervises the day-to-
 4   day pretrial proceedings.” In re: Columbia/HCA Healthcare Corp. Qui Tam Litig. (No.
 5   II), 560 F. Supp. 2d 1349, 1350 (U.S. Jud. Pan. Mult. Lit. 2008) (quoting In re Holiday
 6   Magic Sec. & Antitrust Litig., 433 F. Supp. 1125, 1126 (J.P.M.L. 1977)). When
 7   suggesting remand, transferee courts apply the same guidelines the Panel itself would
 8   apply when deciding whether to order remand. In re Bridgestone/Firestone, Inc., 128 F.
 9   Supp. 2d 1196, 1197 (S.D. Ind. 2001). “Remand is inappropriate . . . when continued
10   consolidation will ‘eliminate duplicative discovery, prevent inconsistent pretrial rulings,
11   and conserve the resources of the parties, their counsel and the judiciary.’” In re Silica
12   Prod. Liab. Litig., 398 F. Supp. 2d 563, 668 (S.D. Tex. 2005) (quoting In re Heritage
13   Bonds Litig., 217 F. Supp. 2d 1369, 1370 (J.P.M.L. 2002)). “By contrast, the Panel has
14   discretion to remand when everything that remains to be done is case-specific.” Id.
15                                         III. DISCUSSION
16          The deadline for filing a pretrial dispositive motion has passed. Several member
17   Plaintiffs moved to amend the deadline after it passed. See Doc. No.801. However, the
18   Magistrate Judge denied the motion, and Plaintiffs did not object on the issue of the
19   dispositive motion deadline. See Doc. No. 811. Further, there is no outstanding common
20   discovery remaining to be completed for the purposes of this MDL. Plaintiffs Arora and
21   Martin, et al. objected to several of the Magistrate Judge’s orders regarding further
22   discovery. See Doc. Nos. 815, 821. The Court overruled these objections. See Doc. No.
23   827.
24          Given that the time for filing pretrial dispositive motions has passed and there does
25   not appear to be any pending discovery to be produced for the purpose of this MDL,
26   pretrial proceedings—to the extent such proceedings are common as to all member
27
28

                                                   9
                                                                              11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6386
                                                               Page 10 of 18
                                                                           Page 10 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 15 of 23

 1   cases—are complete.6 Because “pretrial proceedings are now complete, remand is
 2   obligatory.” In re Cathode Ray Tube (CRT) Antitrust Litig., No. 07-cv-05944-JST, 2017
 3   WL 8676440, at *1 (N.D. Cal. Apr. 5, 2017); see also 28 U.S.C. § 1407(a) (noting that
 4   member cases “shall” be remand “at or before the conclusion of such pretrial
 5   proceedings”); Lexecon Inc. v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S. 26, 35
 6   (1998) (“The Panel’s instruction comes in terms of the mandatory ‘shall’ which normally
 7   creates an obligation impervious to judicial discretion.”). The Court finds that any
 8   remaining discovery, especially any outstanding Plaintiff-specific discovery, can and
 9   should be achieved in the transferor courts. Given the current procedural standing of this
10   MDL and the fact this MDL has continued since 2011, the Court finds that the just and
11   efficient litigation of the member cases can only be continued in their original transferor
12   courts. 7 Accordingly, the Court finds remand appropriate.
13
14
     6
       The Court makes no findings and expresses no opinion as to whether any further pretrial proceedings
15   are necessary or appropriate in any individual member case. The Court suggests remand sua sponte
     after carefully inquiring what remains to be done in this MDL that may be relevant to all member cases.
16   After no party filed a motion for summary judgment by the June 12, 2020 deadline, the Court promptly
17   held a status conference on June 18, 2020 to determine the “current status of this MDL as to the
     remaining member cases.” Doc. No. 782 at 1; see also Doc. No. 789. In particular, the Court generally
18   sought to determine “whether there [were] any other pretrial matters requiring the attention of the Court”
     and whether the Court should suggest remand. Doc. No. 782 at 1–2. After member Plaintiffs moved to
19   amend scheduling deadlines and compel discovery, the Magistrate Judge denied the motions—although
     he did order Defendants to provide the responsive information they agreed to produce regarding a few
20
     requests for production. See Doc. No. 811; Doc. No. 812. Then, after several Plaintiffs objected, the
21   Court overruled the objections. See Doc. No. 827.

22   7
       Additionally, the Court otherwise finds that a MDL is not the most appropriate vehicle for adjudicating
     pretrial issues in TCPA cases—as seen in the recent trend of the Panel denying centralization of TCPA
23   actions. See, e.g., In re United Collection Bureau, Inc., Tel. Consumer Prot. Act (TCPA) Litig., 273 F.
     Supp. 3d 1364–65, 1365 (U.S. Jud. Pan. Mult. Lit. 2017) (“These factual issues, while common, appear
24   to be relatively straightforward, and discovery is unlikely to be unusually burdensome or time-
25   consuming. In contrast, the amount of individualized discovery into such matters as the number of calls
     each plaintiff received, the process and documentation involved in the obtaining (or revocation) of
26   consent, and the timing and circumstances thereof seems likely to be quite significant.”); In re Kohl’s
     Tel. Consumer Prot. Act (TCPA) Litig., 220 F. Supp. 3d 1363, 1364 (U.S. Jud. Pan. Mult. Lit. 2016)
27   (“At least with respect to those actions, factual issues encompass defendants’ practices, policies, and
     procedures with respect to making debt collection calls and obtaining and recording recipients’ consent
28   (and any revocation thereof), as well as the nature of the dialing system or systems used. But these

                                                         10
                                                                                       11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6387
                                                               Page 11 of 18
                                                                           Page 11 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 16 of 23

 1          Upon remand and for the benefit of the transferor courts, the Court recommends
 2   that the transferor courts set status conferences to determine whether settlement is
 3   appropriate and, if not, to determine whether Plaintiff-specific discovery needs to be
 4   completed and to set a dispositive motion deadline for Plaintiff-specific issues that can be
 5   adjudicated prior to trial.
 6                                              IV. CONCLUSION
 7          For the foregoing reasons and pursuant to Panel Rule 10.1(b)(i), the Court
 8   respectfully SUGGESTS that the Panel REMAND all remaining member cases, which
 9   are listed below. The Court DIRECTS the Clerk of Court to file this Order on the docket
10   of 11-md-2286-MMA (MDD). The Court further DIRECTS the Clerk of Court to
11   forward a certified copy of this Order to the United States Judicial Panel on Multidistrict
12   Litigation. The member cases are as follows8:
13   ///
14   ///
15   ///
16   ///
17   ///
18
19
     issues, while common, appear to be relatively straightforward, and discovery is unlikely to be unusually
20
     burdensome or time-consuming. In contrast, the amount of individualized discovery into such matters
21   as the number of calls each plaintiff received, the process and documentation involving in obtaining that
     plaintiff’s consent, and the timing and circumstances surrounding revocation seems likely to be quite
22   significant.”); In re: Uber Techs., Inc., Tel. Consumer Prot. Act (TCPA) Litig., 247 F. Supp. 3d 1386,
     1387 (U.S. Jud. Pan. Mult. Lit. 2016) (“Although the actions appear to share some factual questions
23   relating to allegations that Uber violated the TCPA by sending unsolicited text messages to plaintiffs,
     the record indicates that several actions present significant individualized factual issues concerning the
24   issue of consent and the applicability of allegedly mandatory arbitration agreements to certain
25   plaintiffs.” (footnote omitted)).

26   8
       This list does not include the two member cases that originated in this district and, thus, do not require
     formal remand by the Panel: Prows v. Midland Funding LLC, 13-cv-800-MMA (MDD) and
27   Gazanchiyants v. Midland Credit Management, Inc., 15-cv-2375-MMA (MDD). See JPML MDL No.
     2286, Doc. No. 08/23/2016. Upon the Panel granting remand of all MDL member cases, the Court will
28   treat these two actions as independent actions outside of the MDL.

                                                          11
                                                                                          11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6388
                                                               Page 12 of 18
                                                                           Page 12 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 17 of 23

 1     1.   Martin v. Midland Funding, LLC, 11-cv-2368-MMA (MDD)
 2     2.   Goetz v. Midland Credit Management, Inc., 13-cv-1478-MMA (MDD)
 3     3.   Ferdarko v. Midland Credit Management, Inc., 13-cv-1517-MMA (MDD)
 4     4.   Manasse v. Midland Funding LLC, 13-cv-1519-MMA (MDD)
 5     5.   Doherty v. Midland Credit Management, Inc., 13-cv-2010-MMA (MDD)
 6     6.   Roy v. Midland Credit Management, Inc., 13-cv-2882-MMA (MDD)
 7     7.   Akers v. Midland Funding, LLC, 14-cv-240-MMA (MDD)
 8     8.   Santamaria v. Midland Funding, LLC, 14-cv-242-MMA (MDD)
 9     9.   Quevedo v. Midland Credit Management, Inc., 14-cv-381-MMA (MDD)
10     10. Cooper v. Midland Credit Management, Inc., 14-cv-382-MMA (MDD)
11     11. McDonald v. Midland Credit Management, Inc., 14-cv-689-MMA (MDD)
12     12. Gilmore v. Midland Credit Management, Inc., 14-cv-861-MMA (MDD)
13     13. Weisberger v. Midland Credit Management, Inc., 14-cv-1336-MMA (MDD)
14     14. Jones v. Midland Credit Management, Inc., 14-cv-1337-MMA (MDD)
15     15. Wentworth v. Midland Funding LLC, 14-cv-1355-MMA (MDD)
16     16. Smith et al v. Midland Funding, LLC, 14-cv-1386-MMA (MDD)
17     17. Bretz v. Midland Credit Management Inc, 14-cv-1502-MMA (MDD)
18     18. Gruver v. Midland Credit Management, Inc., 14-cv-1559-MMA (MDD)
19     19. Dotson v. Midland Credit Management, Inc., 14-cv-1760-MMA (MDD)
20     20. Benarroch v. Midland Credit Management, Inc., 14-cv-1893-MMA (MDD)
21     21. Hill v. Midland Credit Management, Inc., 14-cv-1950-MMA (MDD)
22     22. Valliere v. Midland Credit Management, Inc., 14-cv-1960-MMA (MDD)
23     23. Shearer v. Midland Credit Management, Inc., 14-cv-2151-MMA (MDD)
24     24. Moya v. Midland Credit Management, Inc., 14-cv-2467-MMA (MDD)
25     25. Andrews v. Midland Credit Management, Inc., 14-cv-2506-MMA (MDD)
26     26. Love v. Midland Credit Management, Inc., 14-cv-2881-MMA (MDD)
27     27. King v. Midland Credit Management, Inc., 14-cv-2909-MMA (MDD)
28     28. Howard v. Midland Credit Management, Inc., 15-cv-170-MMA (MDD)

                                              12
                                                                       11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6389
                                                               Page 13 of 18
                                                                           Page 13 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 18 of 23

 1       29. Glover v. Midland Credit Management, Inc., 15-cv-222-MMA (MDD)
 2       30. Gaddis v. Midland Credit Management Inc, 15-cv-234-MMA (MDD)
 3       31. Hall v. Midland Credit Management, Inc., 15-cv-503-MMA (MDD)
 4       32. Mack v. Midland Credit Management, Inc., 15-cv-723-MMA (MDD)9
 5       33. Mack v. Midland Credit Management, Inc., 15-cv-724-MMA (MDD)
 6       34. Mack v. Midland Credit Management, Inc., 15-cv-725-MMA (MDD)
 7       35. Mack v. Midland Credit Management, Inc., 15-cv-726-MMA (MDD)
 8       36. Mack v. Midland Credit Management, Inc., 15-cv-728-MMA (MDD)
 9       37. Mack v. Midland Credit Management, Inc., 15-cv-729-MMA (MDD)
10       38. Mack v. Midland Credit Management, Inc., 15-cv-773-MMA (MDD)
11       39. Mack v. Midland Credit Management, Inc., 15-cv-774-MMA (MDD)
12       40. Mack v. Midland Credit Management, Inc., 15-cv-775-MMA (MDD)
13       41. Mack v. Midland Credit Management, Inc., 15-cv-776-MMA (MDD)
14       42. Mack v. Midland Credit Management, Inc., 15-cv-777-MMA (MDD)
15       43. Mack v. Midland Credit Management, Inc., 15-cv-783-MMA (MDD)
16       44. Mack v. Midland Credit Management, Inc., 15-cv-785-MMA (MDD)
17       45. Mack v. Midland Credit Management, Inc., 15-cv-1784-MMA (MDD)
18       46. Mack v. Midland Credit Management, Inc., 15-cv-1785-MMA (MDD)
19       47. Mack v. Midland Credit Management, Inc., 15-cv-1788-MMA (MDD)
20       48. Mack v. Midland Credit Management, Inc., 15-cv-1789-MMA (MDD)
21       49. Mack v. Midland Credit Management, Inc., 15-cv-1790-MMA (MDD)
22       50. Mack v. Midland Credit Management, Inc., 15-cv-1796-MMA (MDD)
23       51. Mack v. Midland Credit Management, Inc., 15-cv-1797-MMA (MDD)
24       52. Mack v. Midland Credit Management, Inc., 15-cv-1798-MMA (MDD)
25
26
     9
      This action includes each of pro se Plaintiff David E. Mack’s 106 related member cases. As noted
27   above, the Court previously sua sponte consolidated his 106 member cases under one case number, 15-
     cv-723-MMA (MDD). See Doc. No. 572. The full list of Mack’s 106 cases can be found at Doc. No.
28   572-1 at 2–4, which the Court also includes in this list as requested by the Panel.

                                                      13
                                                                                   11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6390
                                                               Page 14 of 18
                                                                           Page 14 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 19 of 23

 1     53. Mack v. Midland Credit Management, Inc., 15-cv-1799-MMA (MDD)
 2     54. Mack v. Midland Credit Management, Inc., 15-cv-1801-MMA (MDD)
 3     55. Mack v. Midland Credit Management, Inc., 15-cv-1803-MMA (MDD)
 4     56. Mack v. Midland Credit Management, Inc., 15-cv-1805-MMA (MDD)
 5     57. Mack v. Midland Credit Management, Inc., 15-cv-1806-MMA (MDD)
 6     58. Mack v. Midland Credit Management, Inc., 15-cv-1807-MMA (MDD)
 7     59. Mack v. Midland Credit Management, Inc., 15-cv-1808-MMA (MDD)
 8     60. Mack v. Midland Credit Management, Inc., 15-cv-1809-MMA (MDD)
 9     61. Mack v. Midland Credit Management, Inc., 15-cv-1810-MMA (MDD)
10     62. Mack v. Midland Credit Management, Inc., 15-cv-1811-MMA (MDD)
11     63. Mack v. Midland Credit Management, Inc., 15-cv-2226-MMA (MDD)
12     64. Mack v. Midland Credit Management, Inc., 15-cv-2228-MMA (MDD)
13     65. Mack v. Midland Credit Management, Inc., 15-cv-2229-MMA (MDD)
14     66. Mack v. Midland Credit Management, Inc., 15-cv-2231-MMA (MDD)
15     67. Mack v. Midland Credit Management, Inc., 15-cv-2250-MMA (MDD)
16     68. Mack v. Midland Credit Management, Inc., 15-cv-2251-MMA (MDD)
17     69. Mack v. Midland Credit Management, Inc., 15-cv-2252-MMA (MDD)
18     70. Mack v. Midland Credit Management, Inc., 15-cv-2253-MMA (MDD)
19     71. Mack v. Midland Credit Management, Inc., 15-cv-2330-MMA (MDD)
20     72. Mack v. Midland Credit Management, Inc., 15-cv-2331-MMA (MDD)
21     73. Mack v. Midland Credit Management, Inc., 15-cv-2332-MMA (MDD)
22     74. Mack v. Midland Credit Management, Inc., 15-cv-2333-MMA (MDD)
23     75. Mack v. Midland Credit Management, Inc., 15-cv-2335-MMA (MDD)
24     76. Mack v. Midland Credit Management, Inc., 15-cv-2337-MMA (MDD)
25     77. Mack v. Midland Credit Management, Inc., 15-cv-2418-MMA (MDD)
26     78. Mack v. Midland Credit Management, Inc., 15-cv-2421-MMA (MDD)
27     79. Mack v. Midland Credit Management, Inc., 15-cv-2422-MMA (MDD)
28     80. Mack v. Midland Credit Management, Inc., 15-cv-2423-MMA (MDD)

                                              14
                                                                       11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6391
                                                               Page 15 of 18
                                                                           Page 15 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 20 of 23

 1     81. Mack v. Midland Credit Management, Inc., 15-cv-2525-MMA (MDD)
 2     82. Mack v. Midland Credit Management, Inc., 15-cv-2527-MMA (MDD)
 3     83. Mack v. Midland Credit Management, Inc., 15-cv-2528-MMA (MDD)
 4     84. Mack v. Midland Credit Management, Inc., 15-cv-2529-MMA (MDD)
 5     85. Mack v. Midland Credit Management, Inc., 15-cv-2639-MMA (MDD)
 6     86. Mack v. Midland Credit Management, Inc., 15-cv-2641-MMA (MDD)
 7     87. Mack v. Midland Credit Management, Inc., 15-cv-2643-MMA (MDD)
 8     88. Mack v. Midland Credit Management, Inc., 15-cv-2644-MMA (MDD)
 9     89. Mack v. Midland Credit Management, Inc., 15-cv-2645-MMA (MDD)
10     90. Mack v. Midland Credit Management, Inc., 15-cv-2646-MMA (MDD)
11     91. Mack v. Midland Credit Management, Inc., 15-cv-2647-MMA (MDD)
12     92. Mack v. Midland Credit Management, Inc., 15-cv-2648-MMA (MDD)
13     93. Mack v. Midland Credit Management, Inc., 15-cv-2649-MMA (MDD)
14     94. Mack v. Midland Credit Management, Inc., 15-cv-2650-MMA (MDD)
15     95. Mack v. Midland Credit Management, Inc., 15-cv-2651-MMA (MDD)
16     96. Mack v. Midland Credit Management, Inc., 15-cv-2653-MMA (MDD)
17     97. Mack v. Midland Credit Management, Inc., 15-cv-2822-MMA (MDD)
18     98. Mack v. Midland Credit Management, Inc., 15-cv-2823-MMA (MDD)
19     99. Mack v. Midland Credit Management, Inc., 15-cv-2827-MMA (MDD)
20     100. Mack v. Midland Credit Management, Inc., 15-cv-2830-MMA (MDD)
21     101. Mack v. Midland Credit Management, Inc., 15-cv-2831-MMA (MDD)
22     102. Mack v. Midland Credit Management, Inc., 15-cv-2832-MMA (MDD)
23     103. Mack v. Midland Credit Management, Inc., 15-cv-2834-MMA (MDD)
24     104. Mack v. Midland Credit Management, Inc., 15-cv-2835-MMA (MDD)
25     105. Mack v. Midland Credit Management, Inc., 15-cv-2858-MMA (MDD)
26     106. Mack v. Midland Credit Management, Inc., 16-cv-61-MMA (MDD)
27     107. Mack v. Midland Credit Management, Inc., 16-cv-62-MMA (MDD)
28     108. Mack v. Midland Credit Management, Inc., 16-cv-131-MMA (MDD)

                                              15
                                                                       11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6392
                                                               Page 16 of 18
                                                                           Page 16 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 21 of 23

 1     109. Mack v. Midland Credit Management, Inc., 16-cv-132-MMA (MDD)
 2     110. Mack v. Midland Credit Management, Inc., 16-cv-265-MMA (MDD)
 3     111. Mack v. Midland Credit Management, Inc., 16-cv-266-MMA (MDD)
 4     112. Mack v. Midland Credit Management, Inc., 16-cv-267-MMA (MDD)
 5     113. Mack v. Midland Credit Management, Inc., 16-cv-269-MMA (MDD)
 6     114. Mack v. Midland Credit Management, Inc., 16-cv-271-MMA (MDD)
 7     115. Mack v. Midland Credit Management, Inc., 16-cv-272-MMA (MDD)
 8     116. Mack v. Midland Credit Management, Inc., 16-cv-273-MMA (MDD)
 9     117. Mack v. Midland Credit Management, Inc., 16-cv-274-MMA (MDD)
10     118. Mack v. Midland Credit Management, Inc., 16-cv-334-MMA (MDD)
11     119. Mack v. Midland Credit Management, Inc., 16-cv-335-MMA (MDD)
12     120. Mack v. Midland Credit Management, Inc., 16-cv-336-MMA (MDD)
13     121. Mack v. Midland Credit Management, Inc., 16-cv-340-MMA (MDD)
14     122. Mack v. Midland Credit Management, Inc., 16-cv-341-MMA (MDD)
15     123. Mack v. Midland Credit Management, Inc., 16-cv-342-MMA (MDD)
16     124. Mack v. Midland Credit Management, Inc., 16-cv-343-MMA (MDD)
17     125. Mack v. Midland Credit Management, Inc., 16-cv-350-MMA (MDD)
18     126. Mack v. Midland Credit Management, Inc., 16-cv-351-MMA (MDD)
19     127. Mack v. Midland Credit Management, Inc., 16-cv-352-MMA (MDD)
20     128. Mack v. Midland Credit Management, Inc., 16-cv-353-MMA (MDD)
21     129. Mack v. Midland Credit Management, Inc., 16-cv-354-MMA (MDD)
22     130. Mack v. Midland Credit Management, Inc., 16-cv-356-MMA (MDD)
23     131. Mack v. Midland Credit Management, Inc., 16-cv-357-MMA (MDD)
24     132. Mack v. Midland Credit Management, Inc., 16-cv-358-MMA (MDD)
25     133. Mack v. Midland Credit Management, Inc., 16-cv-359-MMA (MDD)
26     134. Mack v. Midland Credit Management, Inc., 16-cv-360-MMA (MDD)
27     135. Mack v. Midland Credit Management, Inc., 16-cv-361-MMA (MDD)
28     136. Mack v. Midland Credit Management, Inc., 16-cv-362-MMA (MDD)

                                              16
                                                                       11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6393
                                                               Page 17 of 18
                                                                           Page 17 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 22 of 23

 1     137. Mack v. Midland Credit Management, Inc., 16-cv-363-MMA (MDD)
 2     138. Farley v. Midland Credit Management, Inc., 15-cv-939-MMA (MDD)
 3     139. Cray v. Midland Credit Management Inc, 15-cv-1051-MMA (MDD)
 4     140. Permenter v. Midland Credit Management, Inc., 15-cv-1644-MMA (MDD)
 5     141. Arora v. Midland Credit Management, Inc., 15-cv-1712-MMA (MDD)
 6     142. Basham v. Midland Funding, LLC, 15-cv-2282-MMA (MDD)
 7     143. Johnson v. Encore Capital Group, Inc., 13-cv-2477-MMA (MDD)
 8     144. Rumbough v. Capital One Bank (USA), N.A., 15-cv-2943-MMA (MDD)
 9     145. Cockman v. Midland Credit Management, Inc., 16-cv-1362-MMA (MDD)
10     146. Pugh v. Midland Credit Management, Inc., 16-cv-1977-MMA (MDD)
11     147. Eaton et al v. Midland Credit Management Inc, 16-cv-3025-MMA (MDD)
12     148. Gilbert v. Midland Funding LLC, 17-cv-115-MMA (MDD)
13     149. Boyd v. Midland Funding LLC, 17-cv-471-MMA (MDD)
14     150. Colacchia v. Midland Funding LLC, 17-cv-472-MMA (MDD)
15     151. Miller v. Midland Fundng LLC, 17-cv-473-MMA (MDD)
16     152. Duval v. Midland Funding LLC, 17-cv-475-MMA (MDD)
17     153. Cruz v. Midland Funding LLC, 17-cv-476-MMA (MDD)
18     154. Morris v. Midland Funding LLC, 17-cv-479-MMA (MDD)
19     155. Avesian v. Midland Funding LLC, 17-cv-482-MMA (MDD)
20     156. Richino-Brown v. Midland Funding LLC, 17-cv-483-MMA (MDD)
21     157. Lefler v. Midland Credit Management, Inc., 17-cv-504-MMA (MDD)
22     158. Spencer v. Midland Funding LLC, 17-cv-605-MMA (MDD)
23     159. Covington v. Midland Credit Management, Inc., 17-cv-784-MMA (MDD)
24     160. Little v. Midland Credit Management, Inc., 17-cv-975-MMA (MDD)
25     161. Ramcharitar v. Midland Credit Management, Inc., 17-cv-976-MMA (MDD)
26     162. Natalie Huffman v. Midland Credit Managment, Inc., 17-cv-1015-MMA (MDD)
27     163. Prince v. Midland Funding LLC, 17-cv-1242-MMA (MDD)
28     164. Negroni vs. Midland Credit Management, Inc., 17-cv-2522-MMA (MDD)

                                              17
                                                                       11-md-2286-MMA (MDD)
Case 3:11-md-02286-MMA-MDD
           Case MDL No. 2286 Document
                               Document 1085-1
                                        829 Filed
                                               Filed
                                                  11/20/20
                                                     12/01/20PageID.6394
                                                               Page 18 of 18
                                                                           Page 18 of 18
         Case 1:13-cv-01904-AWI-SKO Document 7 Filed 12/16/20 Page 23 of 23

 1     165. Christian v. Credit One Bank, N.A., 18-cv-19-MMA (MDD)
 2     166. Lauderdale v. Midland Credit Management, Inc., 18-cv-483-MMA (MDD)
 3        IT IS SO ORDERED.
 4
 5   Dated: November 20, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              18
                                                                       11-md-2286-MMA (MDD)
